******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  JAMES MARCIANO v. DIEGO JIMENEZ ET AL.
               (SC 19547)
  Palmer, Zarella, Eveleigh, McDonald, Robinson and Vertefeuille, Js.
     Argued October 20—officially released December 22, 2016*

  Karen L. Dowd, with whom was Brendon P. Lev-
esque, for the appellant (plaintiff).
  Christopher P. Kriesen, with whom, on the brief, was
Kaelah M. Smith, for the appellees (defendants).
                         Opinion

   VERTEFEUILLE, J. When a plaintiff receives an
award of damages in a civil action for personal injuries,
General Statutes § 52-225a1 requires the trial court to
reduce the award to reflect collateral source payments
received by the plaintiff. Section 52-225a makes an
exception to the required deduction, however, for col-
lateral source payments for which a right of subroga-
tion, or reimbursement, exists. The sole issue in this
appeal is whether § 52-225a precludes the trial court
from making any collateral source reduction, either in
full or in part, when a right of subrogation exists. We
conclude that it does.
  The following facts and procedural history are rele-
vant to the present appeal. The plaintiff, James Marci-
ano, was injured in a motor vehicle accident and
brought a personal injury action against the defendants,
Diego Jiminez and Phoenix Limousine Service, LLC.2
Following trial, the jury returned a verdict in favor of
the plaintiff and awarded him $84,283.67 in economic
damages and $40,000 in noneconomic damages, for a
total of $124,283.67. Subsequently, the defendants
moved for a collateral source reduction to the award
pursuant to § 52-225a. In their motion and during a
hearing before the court, the defendants argued that
the economic damages award should be reduced to
account for the fact that the plaintiff had paid only
$1941.49 toward his medical expenses, and his health
insurance coverage had covered the remainder. The
plaintiff’s health insurance coverage was provided by a
self-funded plan governed by the Employee Retirement
Income Security Act of 1974 (ERISA), 29 U.S.C. § 1001 et
seq. (plan). The plan was offered through his employer,
United Parcel Service (UPS), and was managed by
Aetna Insurance Company.
   In response to the defendants’ motion for a collateral
source reduction, the plaintiff objected3 to any reduc-
tion on the ground that § 52-225a precludes a collateral
source reduction when a right of subrogation exists, as
it does in the present case. The plaintiff further claimed
that even if a reduction was appropriate under § 52-
225a, the defendants had not met their burden of prov-
ing that the expenses at issue were deductible collateral
sources.4 See footnote 1 of this opinion.
   The plaintiff provided the court with a copy of the
plan5 and an e-mail to the plaintiff’s counsel from an
agent on behalf of UPS establishing ‘‘[t]hat UPS will
have a valid, enforceable lien or subrogation rights upon
payment of the judgment . . . .’’ Another letter from
an agent handling the plan’s liens further indicated that
UPS would accept $6940.19 in full satisfaction of the
right of subrogation in the event of a settlement of the
case for $120,000. The plaintiff further contended that
if the court decided that a reduction was appropriate,
the amount of the reduction should be offset by the
cost to obtain the collateral source benefits, which was
calculated to be $58,042.43.6
   During the hearing on the defendants’ motion for a
collateral source reduction, the defendants argued that
the plaintiff’s reading of § 52-225a to prohibit any collat-
eral source reduction when a right of subrogation exists
is contrary to the purpose of the statute, which is to
preclude plaintiffs from obtaining double recoveries.
Contending that the letter established an agreement to
accept $6940.19 and therefore ‘‘extinguished’’ the right
of subrogation, the defendants urged the court to order
a collateral source reduction of $60,653.75.7
   In response, the plaintiff argued that the letter merely
indicated a willingness to accept a lesser amount than
full reimbursement in the event of settlement and did
not extinguish the right of subrogation. The plaintiff
further contended that § 52-225a plainly provides that
if any right of subrogation exists, as it does in the pre-
sent case, no collateral source reduction may be made.
   In its memorandum of decision, the court ordered
a collateral source reduction, which it calculated by
subtracting the cost to secure the collateral source ben-
efits—$58,042.43—from the payments made to the
plaintiff—$82,342.18. This amounted to a collateral
source reduction of $24,299.75. To calculate the judg-
ment amount, the court subtracted the collateral source
reduction of $24,299.75 from the verdict of $124,283.67.
The court then rendered judgment of $99,983.92, plus
costs, from which the plaintiff now appeals.8 He claims
that the trial court improperly ordered a collateral
source reduction when there was a right of subrogation,
in violation of § 52-225a.
   In order to address the plaintiff’s claim, we must
interpret and apply the provisions of § 52-225a. In con-
sidering this question of statutory construction, we
apply plenary review. Jones v. Kramer, 267 Conn. 336,
343, 838 A.2d 170 (2004). Moreover, because we have
previously determined that § 52-225a is in derogation
of common law; see id., 345–49; it must be strictly con-
strued and may not be ‘‘extended, modified, repealed
or enlarged in its scope by the mechanics of [statutory]
construction.’’ (Internal quotation marks omitted.) Id.,
348. Finally, it is well established that we interpret stat-
utes in accordance with the plain meaning rule and will
not consider extratextual evidence of the meaning of
a statute unless the text is ambiguous or would yield
an absurd or unworkable result. General Statutes § 1-2z.
   We start our analysis with the text of § 52-225a (a),
which provides in relevant part that ‘‘[i]n any civil action
. . . wherein liability is admitted or is determined by
the trier of fact and damages are awarded to compen-
sate the claimant, the court shall reduce the amount of
such award which represents economic damages . . .
except that there shall be no reduction for . . . a collat-
eral source for which a right of subrogation exists
. . . .’’ (Emphasis added.)
   The plaintiff contends that the language of § 52-225a
is plain and unambiguous and clearly provides that ‘‘[i]f
there is a right of subrogation, whether for all or part of
the collateral source amount, there shall be no collateral
source reduction.’’ We agree. First, in the phrase ‘‘a
right of subrogation exists,’’ the legislature chose to use
the expansive term ‘‘a,’’ which commonly means ‘‘any.’’
Merriam-Webster’s Collegiate Dictionary (11th Ed.
2003). This court has interpreted the term ‘‘any’’ to mean
‘‘all or every’’ and has ‘‘presume[d] that the legislature,
in using the word any to modify [another] term . . .
intended that term to be broad, rather than restrictive,
in scope.’’ (Internal quotation marks omitted.) Gipson
v. Commissioner of Correction, 257 Conn. 632, 640,
778 A.2d 121 (2001). Here, the legislature’s use of the
broad term ‘‘a’’ to modify the term ‘‘right,’’ coupled
with the lack of any restrictive or qualifying language,
supports the plaintiff’s contention that if there is any
right of subrogation, a reduction is precluded.
  Section 52-225a (a) further provides that if there is
a right of subrogation for a collateral source, ‘‘there
shall be no reduction’’ of the damages award. (Emphasis
added.) The phrase ‘‘no reduction’’ in § 52-225a (a)
leaves no doubt that if a right of subrogation exists,
the trial court cannot order a collateral source reduction
of any amount. There is no qualifying language to sug-
gest that a partial reduction is appropriate or within
the trial court’s discretion. The defendants do not dis-
pute that the use of the term ‘‘shall’’ in § 52-225a indi-
cates that the provision is mandatory rather than
directory and, thus, precludes a reduction. See State v.
Banks, 321 Conn. 821, 840, 146 A.3d 1 (2016) (generally,
use of term ‘‘shall’’ connotes mandatory command).9
   In the absence of restrictive or qualifying language,
and in view of our mandate to strictly construe the
statute, we reject the defendants’ claim that § 52-225a
requires a partial collateral source reduction even when
a right of subrogation exists. As this court has empha-
sized, ‘‘a court must construe a statute as written. . . .
Courts may not by construction supply omissions . . .
or add exceptions merely because it appears that good
reasons exist for adding them. . . . The intent of the
legislature, as this court has repeatedly observed, is to
be found not in what the legislature meant to say, but
in the meaning of what it did say. . . . It is axiomatic
that the court itself cannot rewrite a statute to accom-
plish a particular result. That is the function of the
legislature.’’ (Internal quotation marks omitted.) Cruz
v. Montanez, 294 Conn. 357, 370, 984 A.2d 705 (2009).
Construing the language of § 52-225a strictly, as we
must, we conclude that when any right of subrogation
exists, whether in full or in part, for a collateral source,
§ 52-225a precludes the trial court from ordering any
collateral source reduction at all.
   We are not persuaded by the defendants’ claim that
such a construction of § 52-225a would lead to the
absurd result of a windfall for the plaintiff. Pointing to
our decision in Jones v. Riley, 263 Conn. 93, 103, 818
A.2d 749 (2003), the defendants argue that the legisla-
ture’s purpose in adopting § 52-225a was to preclude
double recoveries for plaintiffs. They contend that
because the foregoing construction of § 52-225a contra-
venes this intent and leads to a bizarre result, we must
consult the legislative history of § 52-225a to ascertain
its meaning. See General Statutes § 1-2z. We disagree.
    This court has explained that the legislature, in
enacting § 52-225a, sought to achieve an ‘‘equitable bal-
ance . . . between barring plaintiffs from recovering
twice for the same loss, on the one hand, and preventing
defendants from benefiting from reduced judgments
due to collateral source payments, on the other.’’ (Inter-
nal quotation marks omitted.) Pikulski v. Waterbury
Hospital Health Center, 269 Conn. 1, 7, 848 A.2d 373
(2004). We have also recognized, in discussing the his-
torical underpinnings of the collateral source rule, that
‘‘[t]he reason for the [collateral source] rule . . . is that
a windfall ought not to be granted to a defendant . . .
[and that] [i]f there must be a windfall certainly it is
more just that the injured person shall profit therefrom,
rather than the wrongdoer shall be relieved of his full
responsibility for his wrongdoing.’’ (Internal quotation
marks omitted.) Saint Bernard School of Montville, Inc.
v. Bank of America, 312 Conn. 811, 841, 95 A.3d 1063
(2014). In addition, we have emphasized that character-
izing ‘‘insurance proceeds as pure double recovery over-
looks the fact that the plaintiff presumably paid
premiums to obtain those proceeds.’’ Id., 841–42. In
enacting § 52-225a, the legislature has attempted to
achieve an ‘‘equitable balance . . . .’’ Pikulski v.
Waterbury Hospital Health Center, supra, 7. In view of
this history, we cannot conclude that the possibility of
a windfall for a plaintiff is a bizarre result. We therefore
reject the defendants’ claim that we must consult the
legislative history of § 52-225a to determine its meaning.
   Applying the provisions of § 52-225a to the facts of
the present case, we conclude that the trial court
improperly ordered a collateral source reduction. At
trial and during argument before this court, the defen-
dants acknowledged that the health insurance plan that
covered the plaintiff contains a right of subrogation.10
In addition, the trial court’s memorandum of decision
refers to ‘‘$6940.19 (amount agreed to accept in satisfac-
tion of UPS’ right to reimbursement),’’ thus acknowl-
edging the existence of a right of subrogation. Under
the plain and unambiguous meaning of § 52-225a, the
trial court, having found that a right of subrogation
exists, improperly ordered a collateral source reduction
of the award of economic damages to the plaintiff.
  The judgment is reversed and the case is remanded
to the trial court with direction to reinstate the original
verdict and to render judgment in accordance with
the verdict.
   In this opinion the other justices concurred.
   * December 22, 2016, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     General Statutes § 52-225a provides in relevant part: ‘‘(a) In any civil
action . . . wherein liability is admitted or is determined by the trier of
fact and damages are awarded to compensate the claimant, the court shall
reduce the amount of such award which represents economic damages . . .
by an amount equal to the total of amounts determined to have been paid
under subsection (b) of this section less the total of amounts determined
to have been paid, contributed or forfeited under subsection (c) of this
section, except that there shall be no reduction for (A) a collateral source
for which a right of subrogation exists . . . .
   ‘‘(b) Upon a finding of liability and an awarding of damages by the trier
of fact and before the court enters judgment, the court shall receive evidence
from the claimant and other appropriate persons concerning the total
amount of collateral sources which have been paid for the benefit of the
claimant as of the date the court enters judgment. . . . [E]vidence that an
insurer paid less than the total amount of any bill generated by [a provider]
. . . shall be admissible as evidence of the total amount of collateral sources
which have been paid for the benefit to the claimant as of the date the court
enters judgment.
   ‘‘(c) The court shall receive evidence from the claimant and any other
appropriate persons concerning any amount which has been paid, contrib-
uted or forfeited, as of the date the court enters judgment, by, or on behalf
of, the claimant or members of his immediate family to secure his right to
any collateral source benefit which he has received as a result of such injury
or death.’’
   Under General Statutes § 52-225b, ‘‘ ‘[c]ollateral sources’ means any pay-
ments made to the claimant, or on his behalf, by or pursuant to: (1) Any
health or sickness insurance, automobile accident insurance that provides
health benefits, and any other similar insurance benefits, except life insur-
ance benefits available to the claimant . . . or (2) any contract or agreement
of any group, organization, partnership or corporation to provide, pay for
or reimburse the costs of hospital, medical, dental or other health care
services. ‘Collateral sources’ do not include amounts received by a claimant
as a settlement.’’
   2
     Kevin Bailey was named as a defendant in an apportionment complaint
that was withdrawn before trial. He is not a party in the present appeal.
   3
     The plaintiff filed an objection and three supplemental objections to the
defendants’ motion for a collateral source reduction.
   4
     Because the plan is subject to ERISA, the plaintiff also argued that a
collateral source reduction under § 52-225a was preempted by ERISA. The
plaintiff has raised that issue on appeal as well, but we need not consider
it because we conclude that the trial court improperly ordered a collateral
source reduction under § 52-225a.
   5
     The plan provides in relevant part that it includes a ‘‘right to seek reim-
bursement of expenses that are paid by the [p]lan on behalf of you or your
covered dependents . . . if those expenses are related to the acts of a third
party . . . . The [p]lan may seek reimbursement of these expenses from
any recovery you may receive from the third party or another source, includ-
ing from any insurance proceeds, settlement amounts or amounts recovered
in a lawsuit.’’
   6
     The cost of $58,042.43 was comprised of the plaintiff’s contribution to
the plan of $14,748.24, UPS’ contribution to the plan of $36,354, and the
agreement to accept $6940.19 to satisfy the right of subrogation in the event
of a settlement of $120,000.
   7
     The total figure urged by the defendants was derived from the award
of economic damages, $84,283.67, minus $1941.49, the plaintiff’s payment
toward his medical expenses, minus $6940.19, the amount UPS would accept
in full satisfaction of the right to subrogation, and minus $14,748.24, the
plaintiff’s contribution to the plan. It did not include the $36,354 amount of
UPS’ contribution to the plan.
   8
     The plaintiff appealed to the Appellate Court and this court transferred
the appeal to itself pursuant to General Statutes § 51-199 (c) and Practice
Book § 65-1.
  9
    The defendants do not dispute that the term ‘‘shall’’ is mandatory in the
phrases ‘‘the court shall reduce the amount of such award which represents
economic damages,’’ and ‘‘there shall be no reduction . . . for a collateral
source for which a right of subrogation exists . . . .’’ General Statutes § 52-
225a (a). They argue, however, that in the present case, where the right of
subrogation was either ‘‘extinguished’’ or limited to $6940.19, the trial court
was required to reduce the economic damages award by the total of the
collateral source payments to the plaintiff minus the amount paid to secure
that benefit. For the reasons set forth in this opinion, we disagree and
conclude that no collateral source reduction was permitted in this case.
  10
     We are not persuaded by the defendants’ argument that the right of
subrogation ceased to exist with the letter indicating that UPS would accept
$6940.19 in satisfaction of the right of subrogation. First, the trial court
made no such finding. Second, there is no evidence that the plaintiff had
agreed to the terms set forth in the letter. Finally, the letter discusses the
potential satisfaction of the right of subrogation in the context of a possible
settlement. As the facts of this case indicate, there was no settlement and
the matter proceeded to trial and verdict.
  In addition, we are not convinced by the defendants’ alternative argument
that because the letter indicated that the right of subrogation would be
satisfied with payment of $6490.19, the trial court was required to make a
collateral source reduction to the extent that the collateral source payment
exceeded that amount. As we have concluded previously in this opinion,
§ 52-225a does not permit a collateral source reduction, either in part or in
full, if there is a right of subrogation.